DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1A-1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities: in line 1, it is suggested to insert the article --the-- before the phrase “liner, the liner hanger” to improve clarity.
Claim 18 is objected to because of the following informalities: in line 6, it is suggested to insert the word --to-- before the phrase “couple the tieback casing string” to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is not clear which claim it is supposed to depend up since it refers to claim 11 again which appears to be a typographical error. For examination purposes, examiner assumes that claim 11 depends on claim 10.
Claim 14 recites the limitation "the first direction" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner assumes that claim 14 depends on claim 13 to provide antecedent basis for this limitation.
Regarding claim 18, it is not clear it is not clear how the internal diameter of the liner can be the same as the internal diameter of the tieback casing string (as opposed to the liner and the tieback casing string having the same internal diameter dimension). For examination purposes, examiner assumes that the liner and the tieback casing string each have their own internal diameter.
Claim(s) 19-21 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 7, the limitations appear to be a rephrasing of the limitations of parent claim 2 without adding any additional limitations or further limiting/narrowing claims 1 and/or 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 and 17-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alnughaimish et al. US10662762.
Regarding independent claim 1, Alnughaimish discloses, in Figures 1-5,
A method (Fig. 1-5; specifically Fig. 5 with flowchart) for deploying a liner (26) of an internal diameter ID1 (26 inherently has an ID1) into a wellbore (12) having a parent casing (Fig. 4; the outermost casing/tubular shown in Fig. 4), in one trip (col. 6:57-67 “connected structure 30”, “single running operation”, “run in tandem”), comprising: equipping the liner with a liner hanger (25) at its uphole end (Fig. 4), the liner hanger comprising one or more slips (32) and a packer (31); coupling the liner to a tieback casing string (33) using the liner hanger (Fig. 4), the tieback casing string having an internal diameter ID2 (33 inherently has an ID2) substantially equal with the ID1 (Fig. 4-5; the ID1 and ID2 are substantially equal because they share the same flow bore passage and allow for fluid flow to perform cementing operations; the limitation does not necessarily require ID1 to be exactly equal to ID2); running in the tieback casing string with the liner hanger into the wellbore (Fig. 4-5; col. 6:57-67 “connected structure 30”, “single running operation”, “run in tandem”); setting the liner hanger in the wellbore by anchoring the liner to the parent casing (col. 7:7-9 “setting operations” for the liner hanger), at a desired location; and setting the packer to seal the liner at the desired location (col. 7:7-9 “setting operations” for the packer).

Regarding claim 2, Alnughaimish discloses further comprising latching the tieback casing string back into the liner hanger through manipulation of the tieback casing string from surface (Fig. 5 step 56).

Regarding claim 3, Alnughaimish discloses further comprising unlatching the tieback casing string from the liner hanger through manipulation of the tieback string from surface (Fig. 5 step 53).

Regarding claim 4, Alnughaimish discloses further comprising cementing the outside of the liner (Fig. 5 step 52).

Regarding claim 5, Alnughaimish discloses wherein anchoring the liner to the parent casing at the desired location comprises engaging the slips provided on the liner hanger with the parent casing (col. 7:7-9 “setting operations” for the liner hanger).

Regarding claim 6, Alnughaimish discloses wherein the tieback casing string comprises a latch (28), and wherein coupling the liner to the tieback casing string comprises connecting the liner hanger to the tieback casing string using the latch (Fig. 4).

Regarding claim 7, Alnughaimish discloses wherein latching the tieback casing string is performed by manipulating the tieback casing string from the surface (Fig. 5 step 56).

Regarding claim 8, Alnughaimish discloses wherein unlatching the tieback casing string is performed by manipulating the tieback casing string from the surface (Fig. 5 step 53).

Regarding claim 9, Alnughaimish discloses wherein the tieback casing string comprises a packer setting tool, and setting the packer is performed by activating the packer setting tool (col. 7:7-9 “setting operations” for the packer).

Regarding independent claim 10, Alnughaimish discloses, in Figures 1-5, the invention substantially the same as described above in reference to independent claim 1, and
A method (Fig. 1-5; specifically Fig. 5 with flowchart) for deploying, in a wellbore (12) having a parent casing (Fig. 4; the outermost casing/tubular shown in Fig. 4), a liner (26) on a tieback casing string (33), the liner (26 inherently has an ID1) and the tieback casing string (33 inherently has an ID2) having a substantially equal inner diameter (Fig. 4-5; the ID1 and ID2 are substantially equal because they share the same flow bore passage and allow for fluid flow to perform cementing operations; the limitation does not necessarily require ID1 to be exactly equal to ID2), the method comprising: equipping the tieback casing string with a connection (28) mechanism at its downhole end (Fig. 2), and a packer setting tool (col. 7:7-9 “setting operations” for the packer); equipping the liner with a liner hanger (25) at its uphole end (Fig. 4), the liner hanger comprising slips (32) and a packer (31); coupling the liner hanger to the tieback casing string using the connection mechanism (Fig. 5 step 56); and installing the liner (Fig. 5 step 51), the liner hanger and the tieback casing string (Fig. 5 step 56), into the parent casing (Fig. 5 step 56), wherein the tieback casing string and the liner hanger system provide an unrestricted inner diameter for fluid flow (Fig. 4-5; the inner diameters are unrestricted because they share the same flow bore passage and allow for fluid flow to perform cementing operations, so there are no plugs, obstacles, or restrictions to fluid flow in the inner diameters).

Regarding claim 11, Alnughaimish discloses wherein the coupling mechanism is a latch (28).

Regarding claim 12, Alnughaimish discloses wherein installing liner, the liner hanger and the tieback casing string into the wellbore further comprises: running-in the liner (Fig. 5 step 51), the liner hanger and the tieback casing string to a desired location in the wellbore (Fig. 5 step 51); and performing any of the following steps: manipulating the tieback casing string from the surface to set the slips on the liner hanger into the parent casing; or, hydraulically setting the slips into the parent casing (col. 7:7-9 “setting operations” for the liner hanger are performed by “known hydraulic… setting operations”).

Regarding claim 13, Alnughaimish discloses wherein running-in the liner, the liner hanger and the tieback casing string, comprises rotating the tieback casing string from the surface in a first direction with a compression force applied to the tieback casing string and the liner hanger (makeup the thread connection for 28 requires compression).

Regarding claim 14, Alnughaimish discloses further comprising decoupling the liner hanger from the tieback casing string by rotating the tieback casing string from the surface in the first direction with a tension force applied to the tieback casing string and the liner hanger (breaking out the thread connection for 28 requires tension to offset the weight of the tubular string above/uphole the thread connection).

Regarding claim 15, Alnughaimish discloses wherein installing the liner, the liner hanger and the tieback casing string, into the parent casing, comprises setting the packer with the packer setting tool (col. 7:7-9 “setting operations” for the packer).

Regarding claim 17, Alnughaimish discloses wherein installing the liner, the liner hanger and the tieback casing string into the parent casing, comprises cementing the outside of the liner (Fig. 5 step 52).

Regarding independent claim 18, Alnughaimish discloses, in Figures 1-5, the invention substantially the same as described above in reference to independent claims 1 and 10, and
A liner hanger system (Fig. 1-5) adapted to be installed in a wellbore (12) using a tieback casing string (33) of an internal diameter ID (33 inherently has an ID) comprising a first connector (28), the liner hanger system comprising: a liner (26) with an uphole end, a downhole end and the internal diameter ID (26 inherently has an ID); a liner hanger (25) installed at the uphole end of the liner (Fig. 4), comprising a second connector (24) for engaging with the first connector in order couple the tieback casing string to the liner hanger (Fig. 4); slips (32) provided on the outer wall of the liner hanger (Fig. 4), adapted to grip the wall of a parent casing (Fig. 4; the outermost casing/tubular shown in Fig. 4) provided in the wellbore; a packer seal (31) arranged around the liner hanger, adapted to be set using a packer setting tool (col. 7:7-9 “setting operations” for the packer) provided on the tieback casing string; and a polished bore receptacle (24) for sealing the first connector against the second connector (Fig. 4); wherein the liner hanger and the tieback casing string are coupled to one another (Fig. 4), or decoupled from one another (Fig. 5 step 53), by manipulating the tieback casing string from the surface (Fig. 5 step 53).

Regarding claim 19, Alnughaimish discloses wherein a substantially unrestricted inner diameter is provided along the length of the tieback casing string and the length of the liner (Fig. 4-5; the inner diameters are unrestricted because they share the same flow bore passage and allow for fluid flow to perform cementing operations, so there are no plugs, obstacles, or restrictions to fluid flow in the inner diameters).

Regarding claim 20, Alnughaimish discloses further comprising seals adapted to provide fluid and pressure control by sealing the engagement between the first connector and second connector inside of the polished bore receptacle (col. 4:54 “seal assembly”).

Regarding claim 21, Alnughaimish discloses wherein the first connector (28) and second connector (24) comprise parts of a latch system (assembly of 28 and 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alnughaimish et al. US10662762 in view of Taylor et al. US2979132 and Mytopher et al. US20100236781.
Regarding claim 16, Alnughaimish does not teach wherein setting the packer comprises: pulling uphole the tieback casing string a specified distance to activate the packer setting tool; applying downward weight on the tieback casing string from surface to the packer through the packer setting tool.
Taylor teaches wherein setting the packer comprises: pulling uphole the tieback casing string a specified distance to activate the packer setting tool (Taylor; col. 1:56-67 “pulling up” for a tension-set packer).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the packer setting means as taught by Alnughaimish with the packer setting means as taught by Taylor since both are known elements that obtain the predictable result of setting a downhole packer that operate in a wellbore environment with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).
Alnughaimish in view of Taylor does not teach applying downward weight on the tieback casing string from surface to the packer through the packer setting tool.
Mytopher teaches applying downward weight on the tieback casing string from surface to the packer through the packer setting tool (Mytopher; [0090] “Slack off weight will be applied to packer”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by Alnughaimish in view of Taylor to include the step of applying downward weight on the tieback casing string from surface to the packer through the packer setting tool as taught by Mytopher for the purpose of testing the setting integrity of the packer by performing a weight-test.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Allwin et al. US4681159 teaches a setting tool, a PBR system, a tie back sleeve 14, and an outer seal assembly 16 that cooperates with the PBR.
The U.S. patent document Sponchia et al. US20160102523 teaches the state of art and cementing a liner (see labeled drawings like Fig. 0-5, 8-9).
The U.S. patent document Kandaswami et al. US20180313179 teaches the state of art and a liner hanger (see labeled drawings like Fig. 1-2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	6/8/22